104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Renee Paula SHARP, Appellant,v.Darlene J. SMITH, doing business as D.J. Smith Realty Co.,doing business as Smith Realty Co.;  Jayson Smith;  Roger D.Moe;  Intercity Investments, also known as IntercityInvestment Properties, Inc.;  Patrick D. McGowan;  JamesAlsdurf, PhD;  Ann L. Alton;  Brian Kopperud, Appellees.
No. 96-1455.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 3, 1996.Decided Dec. 11, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Renee Paula Sharp appeals from the denial by the District Court1 of her motion for a temporary restraining order and dismissal of her complaint as frivolous.  Having carefully reviewed the entire record and the parties' submissions, we conclude the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We also deny Sharp's motions to supplement the record.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota